Case 2:18-cr-20579-VAR-MKM ECF No. 20-1 filed 11/02/18          PageID.46   Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                  Cr. No. 18-20579

                     v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                     Defendant.
                                         /

                                 INDEX OF EXHIBITS
                          (for Defendant’s Motion to Suppress)

        Exhibit A:           Residential Search Warrant, October 25, 2017

        Exhibit B:           Tim Hortons Search Warrant, October 25, 2017

        Exhibit C:           Homeland Security Investigations Report




                                             1
